Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on October 29, 2021 the applicant has submitted an amendment filed on January 25, 2022; amending the specification (now entered and made of record); amending claims 1, 10, and 19; cancelling claims 2-3 and 20; adding new claims 21-23; and arguing to traverse the rejection of claims 1-2, 4-11, and 13-19 in view of the amendment.
Reasons for Allowance
Claims 1, 4-19, and 21-23 are allowed. The claims are renumbered as 1-20.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Bhowan does not disclose or fairly suggest aggregating the first set of text with existing data; 
harmonizing the aggregated data and a second set of text into a second set of features, wherein the second set of text is represented in a second image portion classified into the predetermined group; analyzing the second set of features; and adapting at least one of the classifying step and the harmonizing step based on the analyzed second set of features, as defined by independent claims 1 and 19; and determine analytics-based rules based at least in part on the first set of features and correcting the first set of text by appending additional data based on the rules, as defined by independent claim 10. It is for these reasons and in combination with all of the other elements of the claims that claims 1, 4-19, and 21-23 are allowable over the prior art of Bhowan.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.